DETAILED ACTION
This action is response to communication:  response to original application filed on 04/04/2022.
Claims 1-6 are currently pending in this application.  
The IDS filed on 10/07/2022 has been accepted.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1-6, independent claim 1 recites a “second set of runtime objects,” a “second list identifying the second set of runtime objects,” a “third set of design-time objects,” a “second fingerprint,” and a “second certificate”.  All these recitations describe a second or third item without reciting a first or second item.  There seems to be missing essential elements in the claims and it is unclear how these items relate to the unrecited items. 
	As per claims 1-6, independent claim recites “the second certificate usable to determine…”.  The term “usable” is unclear as it seems to be an intended use which holds no patentable weight.  It is unclear how this clause limits the current invention as it holds no utility.  
	In general, the claims are very unclear as found in the independent claims.  Claims 1-6 will be interpreted as validating a runtime object using a fingerprint from a certificate. A more narrow interpretation will be applied once claims are amended in a manner to conform to the Office’s standards.  See rejection below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Parthasarathy, PCT WO 02/01351 A2 (Parthasarathy), in view of Iftode et al. US Patent No. 7,930,733 (Iftode)
As per claim 1, as best understood by the Examiner, Parthasarathy teaches validating runtime objects utilizing a list of runtime objects and testing validity based on fingerprints/hashes (see abstract, pages 5-7, with validating runtime objects that are on a manifest).  Although Parthasarathy teaches fingerprints and hashes, Pentland does not explicitly teach utilizing certificates.  However, verifying with certificates is notoriously well known in the art.  For example, see Iftode (claims 1 and 8, with commitment of trusted ist of runtime dependencies and wherein the commitment comprises a signed certificate).
At the time the invention as filed, it would have been obvious to one of ordinary skill in the art to combine the teacings of Parthasarathy with Iftode.  One of ordinary skill in the art would have been motivated to perform such an addition to create more security (col. 2 lines 1-5).
	As per claim 2, as best understood by the Examiner, the Parthasarathy combination teaches obtaining one or more object fingerprints by generating, using a fingerprint algorithm, an object fingerprint for each runtime object identified by the second list; and joining the one or more object fingerprints based on the second list to form a joined object fingerprint, wherein the generating of the second fingerprint is further based on the joined object fingerprint (throughout Parthasarathy and Iftode).
	As per claim 3, as best understood by the Examiner, the Parthasarathy combination teaches comprising obtaining a second set of build checks, the second set of build checks identifying checks performed by a build component on the second set of runtime objects, the second certificate including the second set of build checks (throughout Parthasarathy and Iftode).
	As per claim 4, as best understood by the Examiner, the Parthasarathy combination teaches obtaining a build-system identifier identifying a build component that generated the second set of runtime objects, the second certificate further including the build-system identifier; and obtaining a target-system identifier identifying a target system for deployment of the second set of runtime objects, the second certificate eincluding the target-system identifier (throughout Parthasarathy and Iftode).
	As per claim 5, as best understood by the Examiner, the combination teaches obtaining the third set of design time objects; and generating a second set of runtime objects and the second list of runtime objects based on the third set of design-time objects (throughout Parthasarathy and Iftode).
	As per claim 6, as best understood by the Examiner, the Parthasarathy combination eaches sending the second certificate to a certification component, wherein the second certificate further includes a token uniquely identifying the certificate, wherein the certification component is configured to store the second certificate, re-genreate the token based on the second certificate, and validate other certificates including the token based on a comparison with the second certificate (throughout Parthasarathy and Iftode).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495